Fish, P. J.
While, under the Penal Code, § 991, to convict of rape is not made ah exception to the general rule that “the testimony of a single witness is generally sufficient to establish a fact,” in view of some of the prior decisions of this court there must be corroboration of the testimony of the person alleged to have been assaulted, to authorize a conviction of that offense. There is, however, no prescribed rule for measuring the amount or extent of such corroboration. That, like the credibility of witnesses, is a matter" solely for the consideration of the jury. In the present case the accused admitted the act of sexual intercourse, but denied that it was committed forcibly and against the will of the woman. She testified positively and unequivocally that it was done forcibly and against her will. There was abundant evidence of her good *440character, and an absolute want of evidence of motive on her part for making a false charge against the accused. There was evidence thát she had been sick for years with serious uterine trouble; and that at the time the offense was charged to have been committed she was still afflicted with such disease and was weak and weighed only 93 pounds. There was some evidence that the accused attempted to avoid arrest, and there were circumstances in explanation of the failure of the woman to make immediate complaint of her injury. In my judgment the jury were authorized to find that the positive evidence of the' woman was sufficiently corroborated to warrant a conviction; and the trial judge having approved the verdict, it should not be disturbed.